Title: To Benjamin Franklin from Jonathan Williams, Jr., 5 March 1778
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear and honored Sir
Nantes March 5. 1778.
I have recvd. your obliging Favour of the 28 Inst. and am much rejoiced at Mr. Chaumonts success; I hope he will retain a Dedomagement for his Trouble and Kindness. If this Money is to be paid in America how am I to be reimbursed my Expences and paid Commissions? But I suppose the 50,000 Livres will be paid here; I beg Sir you will obtain this for me, for a Reimbursement from America may never reach me, more especialy as the owners of these privateers are numerous and all unknown to me.
I must think a little relative to Mr. Lee’s Intention before I decide, and it would be of great Service to me in this Decision if I knew whether or not the Commissioners intend to put a period to my doing Business by their Authority; for while they continue to support me, I surely cannot wish for the Authority of Mr. Lee. Besides, I much Doubt his powers, as I have good Information that his Commission makes no mention of a Substitute and therefore obliges him to act himself or leave it to the former agent. He is dead, but previous to his Death he vested me with at least as good powers as Mr. Lee can give. A Copy of these powers, and the Condition of my accepting them you have inclosed. I entered into this Agreement with Mr. Morris by his particular Desire, to prevent any more Difficultys between us, and took Charge of the Ranger and her prize in consequence. Mr. M. ’tis true did not fullfil his part of the agreement, for instead of letting the whole prize money come into my hands, he (unknown to me) recvd. 1500 Livres more than the Congress part, and left me to settle with the People with that deficiency (I was obliged to make it good, for not a Man would have staid by the Ship, if their prize money had been kept from them,) and for about 60,000 Livres expended on the Ranger, he has not advanced a Sol. I therefore wrote to the Commissioners last post to be informed whether I was to look on this Business as done by Mr. Morris’s Authority or theirs; if they conclude that the Powers from Mr. Morris are superiour to theirs, I shall also think them superiour to those of Mr. Lee; if they conclude that their Powers are superiour to those of Mr. Morris, Mr. Lees must again fall in the lightest Scale. These Circumstances through [threw] me into a Dilemma which I cannot be releived from till I hear from the Commissioners, and it will particularly oblige me if you will favour me with your opinion of the Subject. In the mean Time if Mr. Lee throughs [throws] any Business in my way as a Factor for him, I will chearfully transact it and endeavour to deserve his Friendship by my Conduct, as I shall to any person who employs me in the Line of my profession.
The Latter part of your Letter is easily answered. The only reason that the Lion did not sail so soon as I wished and as the Commodore expected is that Government had put the Ship under an arrest which was not taken off till after the Fleet had waited many Days in Quiberon, and when it was taken off the Tides would not permit her to go from Painbeuf and our men had all deserted by her laying along side other Shipping. The Difficulties I have had to incounter have been extreemly vexatious, and almost innumerable. I should tire you by a repetition but I request you to ask for my Letters to the Commissioners of the 6 Decr. 16 Decr. 30 Decr. 6 Jan. 9th Jan. and 19 January. You will there see Sir that but for Difficulties which I could not surmount of which Government only are the Cause, the Ship might have left the River the beginning of last Janry. When she did get down to St. Nazare, She was all in disorder, and had many things to do relative to the Police on board, and the Instruction of the Men in their Duty, which it was impossible to do where she lay before, but which as I have said before would have been all compleat by the begining of Janry. had I been left to go on my own Way. Nay if I had dared to act openly that Ship should have sailed in November.
As to the Package of Hatts, I assure you I feel ashamed to defend so silly a Charge. That a frigate of her Importance should wait for such a Trifle can never be supposed by any person the least acquainted in Business, and those who make this Complaint, if they had no regard to Truth, should at least have paid some attention to probability. I give you my Word and Honour Sir that there is not to my knowledge, nor did I ever intend there should be a single Hat on board that Ship more than what is designed for the use of the Crew, and these with all the other Goods went on board in the Lighter mentioned in my Letter of the 16 Decemr. There may indeed be some Hatts among the Uniforms sent from Paris but these I know nothing of as I did not open the Packages, however all these were on board in December.
Upon the whole any person who knows anything of me in this Business, knows I have been a Slave to it, so much so that for the last month of her Stay I have not allowed myself the smallest relaxation from Business not even for the common enjoyments of Society.
I beg you will please to inform me how you succeed about the 50,000 Livres. You may remember what I told you when at Paris and if this money is not allowed here by Govt. I shall be under a Necessity of giving that Reason for so much deficiency in my Account with the Commissioners.
I have made extracts from my Letters to the Commissioners mentioned on the other side to save you the trouble of turning to them.
I beg my Love to Billy. My Brother Jack will sail in a Day or two I imagine too soon to be bearer of any Letters from Paris, but shall be glad if you will send a Line or two for him which contrary Winds may give time for. I am ever Your dutifull and affectionate Kinsman
J Williams J
